Citation Nr: 1621268	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  11-33 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for low back pain; low back condition.

2.  Entitlement to service connection for lumbar spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO denied the Veteran's application to reopen his previously denied claim for service connection for low back disability.  The Veteran filed a notice of disagreement dated in September 2011 and the RO issued a statement of the case dated in December 2011.  The Veteran submitted his substantive appeal in December 2011.

In this regard, the Board notes that, given the prior denial of the claim in March 2007, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for low back pain; low back condition was denied in an unappealed March 2007 rating decision; the Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance.

2.  Evidence submitted since the March 2007 rating decision relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

3.  The evidence is at least evenly balanced as to whether lumbar spondylosis is related to service.



CONCLUSIONS OF LAW

1.  The March 2007 rating decision that denied service connection for back pain; low back condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b), 20.1103 (2006).

2.  The evidence received subsequent to the March 2007 rating decision is new and material and the claim for service connection for low back pain; low back condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  With reasonable doubt resolved in favor of the Veteran, lumbar spondylosis was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, however, as the Board is granting the benefit sought in full, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required.



 

Analysis

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

"New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

In March 2007, the RO denied the Veteran's claim for entitlement to service connection for low back pain; low back condition.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since that decision includes an April 2011 statement from his treating chiropractor indicating that the Veteran was being treated for low back pain and finding that in light of the past history and longevity of the problem, the Veteran's low back pain more likely than not originated from repetitive lifting while in the service.  The RO also afforded the Veteran two VA examinations dated in July 2011 and March 2012, that both offered negative opinions.  

Based on the foregoing, the Board finds that this evidence, which has been added to the Veteran's claims file since the March 2007 decision, is neither cumulative nor redundant and must be considered in order to fairly decide the merits of the Veteran's claims.  38 C.F.R. § 3.156(a).  As such, the Veteran's claim is reopened.

On the merits, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran was diagnosed with lumbar spondylosis on the July 2011 VA examination.  He has thus met the current disability requirement.  The Veteran claims that this current disability is due to frequent loading and unloading of heavy tank equipment including ammunition.  His wife indicated in an April 2011 letter that the Veteran had no back problems prior to service, he wrote her letters that indicated he was involved in repetitive heavy lifting, and that he had back problems upon his return from service.  These statements are competent, credible, and consistent with the places, types, and circumstances of the Veteran's service including the military occupation specialty (MOS) listed on his DD 214, 11E.  This MOS indicates that the Veteran was an armor crewman, and the DD 214 also notes specific education and training relating to armor crewman.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

The dispositive issue in this case is thus whether the Veteran's diagnosed lumbar spondylosis is related to his in-service back problems from heavy lifting.  There are multiple medical opinions on this question.  As noted, the Veteran's chiropractor, "D.H.," indicated that the Veteran's low back disability more likely than not originated from repetitive lifting while in service, based on the history given by the Veteran of lifting heavy ammunition into a tank repeatedly.  As D.H. explained the reasons for his conclusions based on the service history provided by the Veteran that the Board has found competent and credible, his opinion that there is a nexus between the current back disability and service is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  See also Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (reliance on the service history provided by the veteran only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran).

In contrast, VA examiners in July 2011 and March 2012 concluded that the current back disability was not likely related to the Veteran's service based on the lack of contemporaneous medical evidence of back problems in service and the nature of his post service occupation as a painter and truck driver.  These opinions are also entitled to some probative weight, as the examiners explained the reasons for their conclusions based on an accurate characterization of the evidence of record.  The probative weight is, however, diminished by the reliance of the absence of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

The evidence is thus at least evenly balanced as to whether the Veteran's lumbar spondylosis is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for lumbar spondylosis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen a claim of entitlement to service connection for low back pain; low back condition is granted.

Entitlement to service connection for lumbar spondylosis is granted.
 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


